Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendment and response filed 1/12/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group II in Applicant’s response filed 9/20/18.   

Claims 90 and 92-94 are presently being examined.

3.  Note that the claimed lentivirus or lentivirus-like particle comprises a heterologous fusion polypeptide, and as such, is not a product of nature.

4.  Applicant’s amendment filed 1/12/21 has overcome the prior rejection of record of claims 90-94 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Applicant has deleted the limitation “an extracellular domain of” at part “e” and has cancelled claim 91.  

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 90 and 92-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 1/12/21.

2m polypeptide, contiguous with a second linker, contiguous with a MHC class I heavy chain, contiguous with a third linker, contiguous with a fluorescent protein or an immunoglobulin Fc polypeptide, contiguous with a fourth linker, contiguous with a mammalian transmembrane domain, contiguous with; and a viral packaging signal comprising the GP41 lentivirus envelope protein residues 706-713, wherein the peptide is displayed on the surface of the lentivirus or lentivirus-like particle in complex with the 2m polypeptide and the class I MHC heavy chain, and including the limitations of the dependent claims.    

As such, the claims encompass a lentivirus or lentivirus-like particle comprising a heterologous fusion polypeptide comprising: a peptide of from 8 to 12 amino acid residues in length from any protein in the universe of proteins that must possess the functional property of binding any of the over 9,437 MHC class I molecules (9,437 human MHC alone also called “HLA”); note that the instant claims are not limited to human MHC class I and their binding peptides, making the genus of MHC even larger.

The specification does not disclose a representative number of species of such peptide/MHC class I pairs in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The claims encompass a heterologous fusion polypeptide comprising an extracellular domain of a class I MHC heavy chain from any species that possess them (e.g., human, murine, rat, porcine). In addition, MHC class I molecules are of two types, classical class I MHC (e.g., HLA-A, HLA-B and HLA-C in humans) and non-classical MHC (e.g., in humans HLA-G, HLA-E and HLA-F), the former of which are highly polymorphic and the latter of which are relatively non-polymorphic (see HLA Nomenclature 2015, of record).  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are 9,437 different human class I MHC allele products alone (i.e., HLA class I heavy chains), and these MHC class I molecules are known in the art to be highly polymorphic (i.e., highly variable) in the portions that form the peptide binding groove (as is evidenced by evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) (see entire reference, especially paragraph spanning columns 1-2 on et al also teaches that the groove in between the 1 and 2 domains helices accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results, indicating that one of skill in the art must test a peptide to determine if it binds to a particular MHC class I molecule. 

Thus, the primary sequence of a peptide is not absolutely correlative with the functional property of binding to a MHC class I molecule, even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC class I molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding nonapeptides, and assays are available to test the binding of peptides to HLA, experimentation is not a rationale for providing adequate written description.  

With regard to lack of a representative number of species of peptides of between 8-12 amino acid residues in length that bind to any of the over 12,500 different MHC class I molecules, Wieczorek et al teach that MHC class I molecules mainly bind peptides of length 8-10 amino acid residues, although some longer peptides have been found to bind and then only for some MHC class I molecules (especially the first paragraph at column 1 on page 4).  

The genus of such peptides may be from any protein in the universe of proteins or may be from an artificial peptide repertoire.  As pertains to the size of the protein repertoire, evidentiary reference Ali-Khan et al (Curr. Protoc. Prot. Sci. 2002 22.1.1-22.1.19) teaches that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs), that there is a minimal post-translational processing of proteins, and therefore the maximum number of unique proteins that can be produced is close to the number of ORFs.  Ali-Khan et al additionally teaches that the simplest eukaryote yeast has over 6,000 ORFs and moderate amounts of post-translational processing, but in contrast, human proteomes are extremely complex with between 35,000 and 50,000 ORFs, alternative splicing of many mRNAs, and extensive variable post-translational modifications of many proteins.  Ali-Khan et al teach that a reasonable estimate of structurally and functionally distinct protein components that can be produced from a single genome is on the order of 1,000,000 distinct components (see entire reference, especially page 22.1.2 at section spanning columns 1-2).  



 et al evidence the approximate size of the genus of proteins from which MHC class I binding peptides may be derived/discovered, with sequences of the proteins and the peptide subsequences thereof that bind to a MHC class I molecule being extremely structurally diverse.

Evidentiary reference Repana et al (Genome Biol. 2019 20: 1-12) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors (see entire reference). 

Adding to the genus of cancer associated peptides that can bind to MHC class I, evidentiary reference Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74) teaches that that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neooantigens, and potential MHC binding peptides from those proteins can be predicted or isolated. Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of ten somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (see entire reference, especially para spanning pages 69-70, Fig. 1, page 70 at para spanning cols 2-3, and Fig. 2).  

Thus, Schumacher and Schrieber underscore that the genus of neoantigen proteins from which MHC class I binding proteins may be derived must be determined before they are assessed for MHC class I binding subsequence peptides because they comprise different mutations in different individuals, and are therefore extremely structurally diverse.  

There is no evidence of record for a representative number of peptides (that can be from any protein in the universe of proteins or that can be an artificial sequence) that bind to a particular one in the genus of the over 9,437 different human class I MHC allele products or other non-human MHC class I molecules, particularly given the size and structural diversity of the genus of such peptides; this is the case even though there are MHC class I/peptide pairs that are known in the art. In addition, most of the peptides that have been definitively shown to bind to a particular MHC class I molecule are those having a length of 8-10 amino acid residues.  There is no evidence of record of a representative number of longer peptides that definitively bind to each of the human or non-human MHC class I molecules.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the peptide/MHC class I pairs comprised in the lentivirus or lentivirus-like particle recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such lentiviruses or lentivirus-like particles at the time the instant application was filed.    




Applicant’s said arguments are of record in the amendment and response filed 1/12/21 on pages 5-8.

However, Applicant’s argument pertaining to Capon is not analogous to the instant claims.  Although the structure and sequence of 2m and the structure and sequence over 12,500 different MHC class I proteins are known for human MHC class I molecules and a limited number of non-human MHC class I molecules and it is known that peptides are comprised of amino acid residues, the sequence of the peptide that has the functional property of binding to a particular one of the over 12,500 MHC class I molecules having extremely high polymorphism particularly in the area of the peptide binding groove is not known until one of skill in the art employs a method of discovery to determine them.  There is no structure/function relationship between the primary sequence of the peptide and binding to a particular MHC class I molecule, as the presence of anchor residues for potential binding of a peptide to a particular MHC class I molecule is not always indicative of binding and the art evidences that use of predictive binding algorithms yields false positive, indicating a need for experimentation in determining which peptides will possess the functional property of binding to a particular MHC class I molecule.  Although there are peptides that are known to bind to a particular one of the genus of MHC class I molecules, there is no evidence of record for a representative number of species of such pairs, as the genus of proteins from which these peptides are subsequences is extremely large and structurally diverse, as are the peptides themselves. When considering the subgenus of peptides from an artificial repertoire (i.e., not a subsequence of a naturally occurring protein), the genus is even larger and more structurally diverse.  Applicant’s further arguments pertaining to Falkner are not persuasive for the same reasons.  The rejection is held for the reasons enunciated therein above.

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8. Claims 90 and 92-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Changes to this rejection are necessitated by Applicant’s amendment filed 1/12/21.

i.e., there is no definition of the limitation in the specification, and while of one of skill in the art was aware of what an Fc region is (two attached polypeptides each comprising constant domains CH1, CH2 and CH3 of an immunoglobulin), the recitation of “polypeptide” in the absence of a definition does not make clear what sub-portion or sub-portions of an individual constant domains of a heavy chain is encompassed by the said limitation or what additional sequences are encompassed beyond the entire composite CH1, CH2 and CH3 domains.

Applicant has not addressed this rejection in the amendment filed 1/12/21.

     (b) Claim 90 is indefinite in the recitation of “wherein the peptide is displayed” at the second to last line because it is not clear what is meant, there are a multiplicity of different peptides recited at parts “a”, “b”, “f” and “h”, so it is not clear to which peptide the limitation “the peptide” is referring.

9. Applicant’s amendment has overcome the prior rejection of record of claims 90-94 under 35 U.S.C. 103 as being unpatentable over Hansen et al (Eur. J. Immunol. 2001, 31: 32-38) in view of Chackerian et al (J. Mol. Biol. 2011, 409(2): 225-237), Chua et al (Virology Journal, 2013, 10: 129: 1-18), US 2017/0000904 A1, of record), and Greten et al (J. Immunol. Methods, 2002, 271: 125-135, of record).

Applicant has amended the claims to recite that the viral packaging signal comprises the GP41 lentivirus envelope protein residues 706-713, a limitation the references do not teach.  In addition, Applicant has canceled claim 91.  

10.  Claim 90 objected to because of the following informality:  Claim 90 recites “contiguous with; and” at part “i” followed by “j) a viral packaging signal” at part “j”.  Appropriate correction is required (delete the phrase “: and”).

11.  No claim is allowed.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644